....                                23.5
-‘\
2 :’
L                 OFFICE      OF THE        ATTORNEY     GENERAL    OF   TEXAS
4                                               AUSTIN




       nammibla      Osorga      W.   Cax
       state    EiaaltlI
                      Offlaer
       Team Sute Boati of Eealth
       nuotln 2, Taura
       Dear sir:




                     You have re~ltort                             thfmdeprrtaeat'
       upenthm aborerwted bubj                                     OH yourmQue*t
       8a rollou6t




                                                           aale    4412th
                                                                        t3w
                                                         ChildYezTme br
                                                       e Revind Civilstat-
                                                    00 the follou~ quss-

                                         the reepoaelbilityct the SUta
                                        lth tar ths lfoenaingof plaaea
                                        or mhelterirrgot f.aZaat
                                                               +hiildrsaP
                                        ertstgEiow,Ssotfon  1.
                   *2. Whst is the lagalbefiaitw+tt
                                                 sad age
               cla8~iiiaatiott
                            OS laiattts?
                      "3.     whnt                  instltutioM,
                                      typw OS hontes,                       rlfair,
               aeeockatione,ceo'mtiozu~ox'indlv~tdualr
                                                   fell
               ~~li~nwt~ts           % artlaleM&2, f&tteralty
                                 @roup                     &ma,
                             .
mnomble GeorgeW. COS,p@ge2


            '8. Ia the ChildIfelfweDivialooo lloenae
       for nur54r145 aridahlldauiq 1Rat1tut1on5  aa
       providedia uttole 44421%~auhjeat to a @or   li-
       cenalclgtar the car4 oilnTaat4hlldr4a4a                    pro-
                                    &me, the latter
       videdla Article4442 lioternlty
       b$~q&t~h~napoaalbllltyOS the StateDepartmsnt

             "The Dlvlalon of Child Velf4re haa raqwat-
       ed the stateBealthOrflae~to eat up healthand
       aaaltary rule5ead reguletlotts
                                   forall type5 of
       childaarefor whiahthatdlvlaioa  obv ieaueaa
       liaenae.
              “5.       W&et    rule8   end regulatlaae    doer the    State
                                 luthorltyto eat
       Dep8rtmentOS Healthhava~tbe
       uhlehoaa be enforced in this awet Artlale441    %I
       end the bill for reor6ttttitrtl~ oi stek Depwtwnt
       of BeulthSeetloa8 - autborltf    wv vestedZa
       StateXealtbOfflaerfor lettlag up ruler 4md
       regulatlone . A 4  J of the propoa4d ruler end
                     la lw“po eed.”
       r e g u letio na

             artlele 4442, Vernota*a            ClvllSatutea      of   Towa,
reed5lta pert t
              %very fadividual,            rirr,   aaaoetetiao,   or eor-
       porrtian,ovol~,Lsep~,oodluntiagornuvglPg
       snnnstltutLon or hwe for tha boardin a~ ahel-
             of infantablldrea, or so-alled Qeby
       FMt3  or uly lying-lahoaplt81, hoepita vati,
       meteh~    home op othm phO4    for tb4 MOe$tlbn,.
       44~4 and tr46tmaat OS pesuant*4mm, 4nd olukrg-
       lng e fee or r4o4lv;tq or exwot%n@   ooapanWtloo
       in the tray or row reat or bo@r& alas11obtain
       aa annuallloeamevhlah-11 be laaaedw tbo
       StateDQW~ oi Xaalthvltboutfee,ab~lloat be
       trenaiereble  to otherporeoneor other pwl845,
       rrrd abnllexpireoatbe thirty-fiPatty$rfk-
       aeaber   aextfollouingthel55uM44.+. .
              Artlole          44420,Vern0n~a G,lvllStettitea
                                                            oi           P4W*,
rude    in   putt
Botioreble
        George                w. CM, pgptS


                   %tvuy     paraoa, la a a a fetlo
                                                  ornoorpo~sioit,
         4h4th4r        op4mtingior aharity    or rev4nu4~  rrho aball
         own,oarrduat      or managea day nuraedpp,      ohlldren~a
         baud* home,or ahlldplaofngegonor,of other
         plaae    ior the care or ouatodyoi ahlldren        under
         ffrt44m     year5  of ege,or uho 5brl.l     aollolttuW5
         fn thio8tete for urj luuh pl444or inatltution,
         ahll     obtaia ln -1        ltoen44tramthe St&e
         Boardol Iiealth,      ublehlloea44ahallbe issued
         vlthout     fee,end under luab reaaombleud ual-
         lm rulera&l regulationa            es aaldBoardshall
         ~4aarib4.       . . .*
                   84otfott    a 0r   rrtlole   6954,   V4rtaoti~a    civil     8tetut45,
OS Texas, gwwldeat

              %a 110444hg,vlaltbg 4nd lnapsatioa of
         all ag4aui4ar4qulr4d underChapter204,    444
         oftls4o4.n4mlaad8p44l4lfa~8otMs~ is
         s44414aoftb48&thgl*&tur41g2g Ro4&P-
         edby the8tateBaardoiE4alth,ahe~b4uad la
                                 to end 1 64 l put
         h e ~b y tr a na ier r ed                               of   the     duties
         of the Dlv%alenof childUelfw4 of                     theBate
         Boarder Caawol."
          The aha  er referred to in the aboveautltm la otxl$
fled8a Artlale8p" &?a OS the CivilStautea rrpb ArtlO& 7Ola
Or thrr ~5~1 c0d4.
           Fmmrreadloge1theabova quoted8rtlclea              it does
     rtht tha StateBo8rdof Healthaad the Dlvirloaof Child
We SW
'Y      of the 8t4ta     Baud    of Cootcoldo havecoaaurrent    jurla-
dlotlooin llaonalng      lnatltutiona  for the heltalns8nd boud-
   of lnfaat  ohl;ldnrr.      Bovever, Lleetloa8 of Chapter208,pa.
7 of theAota 02 1929,Regular8eaalom,eobifhd&a ArtlCl6
88
44428,but vhiahaeationla not ret out Zn full ta the 08dltlua-
tfott,     reads    t

               "AU lava end pwta at kva in Ocmfllot
                                                  here-
         with4~4 &ruby
         viafoaa OS Senate
         Iaweoi the
mnorable              Georgew. CM, page4


        awe       end tr4ate4nt            of pegtaaat       vamea uhlah         8r4     not
               by tbs povfafotuof thisAOt.’
        effected
fhe    chapter          referred     to in     thisnetion           la Art1014         4442.
         'fhua, all of nstlcle4442has beearepealed4x44~
that portionvhl8h epplleaor relates   to lylag-In heapltala,
heepltelwards,meteralLy    homer,er other plea68 iw the re-
~eptlon,o4r4 l,nd trutm4at   ot pregnant v46an. S&no4a4ctlon
8 of &tf4la 6950has t~aferred                             the    lloea41qg         v;aitiDg          4rrd
inapeotion   of l114g4~140 reaulred widerArtloie4442ato
the  Dlvlaloaof ChildWelf'ere,   it la t&e opirplba
                                                 of this de-
prtmant that the StateBoardof Eealthbaa 00 reaponalblllty
urdsrartiols    4442oottaemlag theboardlag OF shelterlag of
faram  ablldrea.   Thisreaponelb1llty   liesIn the DlvlalonOS
childWolfen.
                      The foregoing
                                  coa~lunloa,
                                            ln8ofcu,
                                                  a*                            thla     opfnfon
11~ boncertted,
             makes it una444rau7                            for?   us   to    uaaver     quaatloaa
two    cad      f4ur     es   th4y   4r4    aoat.

             Prom vhatha heretofore  been  stated, it tallwa
tbt    the t-5    ot howe, lnatltutlone,  firm4 laaocldlom,
aorpontlow ao?lrdividuala     ulthlnutlole 4422 am those re-
lating   to lying-la  hoepltela, hoaplteluerda,amterrtlty   hems,
4r oth4r  pleoea              far th4      r444ptioa,       44r4    4od      tr44ta4nt         of   peg-
Mat   woun.

                      Artlole441&, V4rnoa~a Civilbtatutea                          of Taxes,
rude       ia    part    t

              "TheState Bee&h Offioer . . . rball~heve
        the patter, vlththe eppoul    of the SteteBeardof
        iieelth, to peaaolbe 8ad prcauQpt6   aooh edalale-
        tretlve rules 4rkd rag                    ieW%t with



         Sine4the eboveartlol4give8the St8to W4lth Of-
ficeroal the paver,vlth thelppvovelof the Bawd, to pro-
         es uad regulattona
earlbesttz                   woeattery                 Per-
                                       for the effeotlve
fmmbn4e al his duties iaposed up@!&him by Irv, n a@e ai the
opfnf0tt        the     stat4 Dspam54nt or              Raelth     b44 a0 autimity                  to
Hopoc4ble
        George Y. Cc&          ~464   5


qraaulba rulesend reguletloaafor typaa of ahlldmre vhloh
the Dlvlalonof ChildHelf48-4 laaueaa lloen44. Phia oottalu-
elan1; baaedon our oplnlootht no dutyla lmpoud uponthe
State Bcwd 0s liealthto 1104n44,vlaltor faapeotthe54 in-
ltltutl9naproviding board rad ahelterof IMeat ehlldren.

         Ye   trust   tkta   foregoing    ruly   aaavera   you4    l~ulriea.

                                                 Your5 very       truly
                                            AT%‘ORIfEf
                                                     OEIIRRAL
                                                           OF l'E&iS


                                                       itobnt       0.   Ko4h   -J
                                                                  aaalatant